Citation Nr: 0820995	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-13 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a skin disorder.  

4.  Entitlement to service connection for obstructive sleep 
apnea (OSA).

5.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as a bilateral wrist disability.  

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

7.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for joint and muscle 
pain, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for chronic fatigue, 
to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
August 1989 to July 1995, and in the U.S. Army and Army 
National Guard from July 1999 to March 2000.  It appears the 
veteran had additional service in the Army National Guard 
after March 2000; however,none of that service has been 
verified as "active military service."  See 38 U.S.C.A. § 
101(24) (West 2002).  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought.  




FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has a right ankle disability that is due to any incident or 
event in active military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has bilateral hearing loss that is due to any incident or 
event in active military service, and hearing loss as an 
organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has a skin disorder that is due to any incident or event in 
active military service.

4.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has obstructive sleep apnea that is due to any incident or 
event in active military service.

5.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has bilateral carpal tunnel syndrome that is due to any 
incident or event in active military service.  

6.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has a gastrointestinal disability, to include GERD, that is 
due to any incident or event in active military service.  

7.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

8.  The competent and probative evidence of record 
preponderates against a finding that the veteran manifested 
irritable bowel syndrome to a degree of 10 percent or more 
for at least six months, and there is no competent medical 
evidence linking the veteran's IBS to any incident or event 
in active military service.  

9.  Headaches are not shown by objective medical evidence to 
be manifestations of an undiagnosed illness attributable to 
the veteran's service in the Southwest Asia Theater of 
operations; there is no competent medical evidence linking a 
disability manifested by headaches to service.   

10.  Joint and muscle pains are attributable to a known 
diagnosis, and are not shown by objective evidence to be 
etiologically related to service, to include as 
manifestations of an undiagnosed illness attributable to the 
veteran's service in the Southwest Asia Theater of 
operations.  

11.  Chronic fatigue is attributable to a known diagnosis, 
and is not shown by competent evidence to be etiologically 
related to service, to include as manifestations of an 
undiagnosed illness attributable to the veteran's service in 
the Southwest Asia Theater of operations.  


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).  

3.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  




4.  Obstructive sleep apnea was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

5.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

6.  A gastrointestinal disability, to include GERD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

7.  Irritable bowel syndrome may not be presumed to be a 
medically unexplained chronic multi-symptom illness that was 
incurred due to active military service, and IBS was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2007).

8.  Headaches are not a manifest sign and symptom of a 
disorder due to an undiagnosed illness.  A current disability 
manifested by headaches was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

9.  Joint and muscle pain are not manifest signs and symptoms 
of a disorder due to an undiagnosed illness, and a current 
disability manifested by joint and muscle pain was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2007).

10.  Chronic fatigue is not a manifest sign and symptoms of a 
disorder due to an undiagnosed illness, and a current 
disability manifested by headaches was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in May 2005 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate his claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  Finally, the 
Board notes the RO sent the veteran a letter in June 2007 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from December 2005 to 
January 2006 and the veteran has submitted private medical 
records dated from 2003 to 2006.  The veteran was also 
afforded VA examinations in August and November 2005.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Right Ankle

The veteran has asserted that service connection is warranted 
for residuals of a right ankle injury that he incurred during 
military service.  

The service treatmen records (STRs) show that, in January 
2000, the veteran presented for treatment complaining of a 
right ankle injury that occurred six days prior.  He reported 
that he did not have a problem walking but that his ankle was 
painful when he twisted it.  Objective examination was normal 
except for slight tenderness along the right fibula-tibia 
ligament.  The assessment was a right ankle sprain and the 
veteran was given Motrin and ice for treatment.  The service 
medical records are negative for any additional complaints, 
treatment, or findings related to a right ankle disability.  

In May 2000, the veteran reported that his right ankle was 
still bothering him.  The examiner noted the veteran had a 
grade one ankle strain but had not had any follow-up 
treatment since January 2000, as shown in the medical record.  
There are no clinical findings reported in the May 2000 
record; however, he was cleared for annual training.  

The veteran was afforded a VA examination in August 2005 to 
determine whether he has a current disability.  At that 
examination, the veteran reported that he injured his right 
ankle in service and takes medication for the aches and pains 
in his ankle.  Objective examination was normal as the 
veteran was able to demonstrate normal range of motion in his 
right ankle and an X-ray of his right ankle was negative.  
There was no diagnosis rendered as to the veteran's right 
ankle at that time.  


Based on the foregoing, the Board finds the preponderance of 
the evidence is against the veteran's claim, as there is no 
competent evidence of record which shows he has a current 
right ankle disability.  In making this determination, the 
Board notes that the veteran injured his right ankle in 
service and is shown to have complained of right ankle 
problems two months after he was discharged from active duty 
for training.  See May 2000 medical record.  However, the 
evidence of record does not reflect that the veteran suffers 
from a chronic right ankle disability because there is no 
evidence which shows he has complained of or sought treatment 
for a right ankle disability at any time since May 2000.  In 
addition, the Board finds it probative that there was no 
evidence of a residual ankle disability at the August 2005 VA 
examination.  

The veteran was given an opportunity to submit evidence in 
support of his claim, and yet there is no medical evidence of 
record showing he has a current right ankle disability.  
There is also no medical opinion of record linking any 
current symptoms involving the right ankle to the right ankle 
injury he suffered in service.  

The Board thus finds there is no evidence showing the veteran 
currently suffers from a right ankle disability.  Without 
proof of the existence of the disability being claimed, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  The Board recognizes that the Court of Appeals 
for Veterans Claims has held that the presence of a chronic 
disability at any time during the claims process can justify 
a grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, although the veteran suffered a right 
ankle sprain during service, there is no evidence of record 
which shows that the in-service right ankle sprain caused a 
chronic right ankle disability, as there is no evidence of 
any complaints or treatment for a right ankle problem since 
May 2000.  

Therefore, the veteran's claim for service connection for a 
right ankle disability must be denied.  As the preponderance 
of the evidence is against the veteran's claim, there is no 
reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.


B.  Hearing Loss

The veteran is seeking entitlement to service connection for 
bilateral hearing loss on the basis that he suffered 
significant noise exposure during service as an aircraft 
mechanic.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation from service, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  

The veteran's DD Form 214 indeed shows that his military 
occupational specialty (MOS) was aircraft structures 
mechanic.  Therefore, the Board finds it is likely that the 
veteran was exposed to significant noise trauma during 
service.  However, the STRs are negative for any complaints, 
treatment, or findings related to hearing loss.  In addition, 
the Board notes that the STRs contain numerous audiological 
examinations which show that the veteran's hearing was normal 
throughout his active military service career.  In this 
regard, the Board notes that an October 1998 report of 
medical examination reflects that the veteran's hearing 
acuity in his right ear was 70 decibels at the 4000 Hz level; 
however, on retest, the veteran demonstrated hearing acuity 
of 10 decibels at the 4000 Hz level.  Moreover, the veteran's 
hearing was again normal at his separation examination in 
February 2000.  Therefore, the Board finds the preponderance 
of the evidence shows the veteran did not suffer from a 
bilateral hearing impairment during active military service.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held that, where there 
[is] no evidence of the veteran's hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service."  Hensley, 5 Vet. App. at 160 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

The veteran was afforded a VA examination in August 2005 to 
determine whether he has a current hearing loss disability.  
However, the examining physician noted that the veteran's 
hearing acuity was within normal limits across all of the 
test frequencies, bilaterally.  The examiner also reviewed 
the veteran's claims file and opined that there was no 
evidence in the service records or current test data to 
support the claim.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
bilateral hearing loss.  As noted above, the threshold 
requirement for service connection to be granted is competent 
medical evidence of a current disability or evidence showing 
the presence of a chronic disability at any time during the 
claims process.  See Gilpin, supra; McClain, supra.  However, 
the competent and probative evidence of record shows the 
veteran does not currently suffer a bilateral hearing 
impairment, as defined by VA, and has never suffered a 
chronic bilateral hearing impairment since he was separated 
from service, including within his first post-service year, 
or at any time thereafter.  

As a result, the veteran's claim for service connection for 
bilateral hearing loss must be denied, and the benefit-of-
the-doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert, supra.

C.  Skin Disorder

The STRs disclose that, in February 1993, the veteran sought 
treatment for a rash that was affecting his chest, arms, and 
back and had persisted for two weeks.  Examination revealed 
scabs and a popular rash on the veteran's right shoulder, 
both arms, and chest.  The assessment was scabs.  The veteran 
continued to seek treatment for his body rash and was 
subsequently diagnosed with tinea corporis.  In January 1994, 
the veteran complained of a rash affecting his lower left leg 
and calf that had persisted for six weeks and was not 
improving with medication.  In February 1994, the examiner 
noted that there were little results from the medication as 
the veteran's rash had spread to his thoracic cavity and 
arms.  At a follow-up appointment later that month, the 
veteran reported that the rash was clearing up but that he 
needed more skin cream.  Examination revealed slight scaling 
patches with no erythema, drainage, or signs of any further 
spreading.  The assessment was tinea corporis, resolving.  
The STRs are negative for any additional complaints, 
treatment, or findings related to a skin disorder.  

The post-service medical evidence is also negative for any 
complaints, treatment, or findings related to a skin 
disorder.  See Army National Guard medical records dated from 
May 2000 to December 2002; VA outpatient treatment records 
dated from December 2005 to January 2006; private medical 
records dated from 2003 to 2006.  

At the August 2005 VA examination, the veteran reported 
having an occasional skin rash that affects the thenar aspect 
of his hands.  The veteran reported that he worked in an 
oilfield but used gloves.  He also reported that he did not 
currently have a rash anywhere on his body and was not 
currently taking treatment for a skin disorder.  Objective 
examination revealed no evidence of any rashes, dermatitis, 
or eczema.  In addition, there was no evidence of scarring or 
disfigurement in the area where he previously had a rash on 
the thenar aspect of his thumbs.  The examining physician 
stated that it was a normal examination of the veteran's skin 
as there was no evidence of a rash anywhere, and he opined 
that the veteran's skin rash was not caused by or related to 
service.  

Based on the foregoing, the Board finds that, although the 
veteran was diagnosed with a skin disorder during service, 
the preponderance of the evidence is against a finding that 
he has a current skin disorder that is related to his in-
service condition.  In this regard, the Board finds it 
probative that the veteran's in-service skin disorder was 
noted to be resolving the last time he sought treatment 
during service.  Also, the veteran did not require any 
additional treatment for a skin disorder during his active 
military service, and did not lodge any complaints related to 
a skin disorder at his February 2000 separation examination.  
In addition, there is no indication that the veteran has 
complained of or sought treatment for a skin disorder at any 
time after service.  Moreover, the Board notes that there was 
no evidence of a current skin disorder, or any residuals 
thereof, at the August 2005 VA examination.  

The veteran was given an opportunity to submit evidence in 
support of his claim, and yet there is no medical evidence of 
record showing that he has a current skin disorder.  There is 
also no medical opinion of record linking any current 
symptoms involving the skin to the skin disorder he suffered 
in service.  

As a result, the Board finds there is no evidence showing the 
veteran currently suffers from a skin disorder.  Nor is there 
any evidence of record which shows the veteran has manifested 
a skin disorder at any point during the appeal period.  
Without proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin, supra; 
McClain, supra.  

Therefore, the claim for service connection for a skin 
disorder must be denied.  As the preponderance of the 
evidence is against the veteran's claim, there is no 
reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

D.  Sleep Apnea

Review of the record reveals the veteran was diagnosed with 
obstructive sleep apnea (OSA) in May 2004, which the Board 
notes is four years after the last time he had active 
military service.  See May 2004 private medical record from 
Dr. C.H.W.; see also November 2005 VA examination report; 
December 2005 VA outpatient treatment record.  

Therefore, in order to warrant service connection in this 
case, there must be evidence of an in-service disease or 
injury and medical evidence of a nexus between the in-service 
disease or injury and the current diagnosis of OSA.  See 
Hickson, supra.  After carefully reviewing the evidence of 
record, the Board finds the preponderance of the evidence is 
against the claim.  

In making this determination, the Board initially notes that 
the veteran has not provided any details as to any in-service 
disease, injury, or incident that he believes is the basis 
for his current diagnosis of OSA.  Nor has the veteran 
provided any details as to the onset of his OSA symptoms.  

In this regard, the May 2004 private medical record reflects 
that the veteran underwent evaluation of sleep disordered 
breathing and stated he was experiencing extreme fatigue at 
time, intermittent snoring, and losing his breath at night.  
The veteran also reported experiencing intermittent morning 
headaches and some difficulty driving while sleepy.  After 
the sleep study was conducted, Dr. CHW provided an assessment 
of obstructive sleep apnea/ hypopnea syndrome, with extreme 
fatigue.  

While the May 2004 private medical record contains the 
veteran's report of symptoms, the record does not contain any 
indication as to the onset of those symptoms or any 
suggestion from the physician or the veteran that the 
veteran's OSA is related to his military service in any way.  
Likewise, the November 2005 VA examination report reflects 
that the veteran reported having a history of snoring that 
was discovered several years ago; however, neither he nor the 
examining physician related his symptoms or diagnosis to 
military service.  

The Board has carefully reviewed the STRs, and finds there 
are no reports of complaints, treatment, or findings related 
to a sleep disorder.  In fact, there is no indication in the 
STRs that the veteran ever lodged any complaints of fatigue, 
snoring, losing his breath, or difficulty driving while 
sleepy during his active military service.  In this regard, 
the Board notes he complained of headaches in February 1992; 
however, his complaints of headaches were associated with an 
upper respiratory infection, as opposed to a chronic sleep 
disorder.  


In evaluating the ultimate merit of this claim, the Board 
finds it probative that, although the veteran's sleep apnea 
condition has been evaluated by at least three separate 
medical professionals, there is no medical opinion of record 
which relates his current diagnosis to his military service.  
The examiner who conducted the November 2005 VA examination 
did not provide an opinion as to the likelihood that the 
veteran's OSA is related to service.  However, the Board 
finds no prejudice to the veteran in this regard because, as 
noted, there is no in-service or post-service evidence which 
suggests an etiologic relationship between the veteran's OSA 
and military service.  In addition, the Board notes the 
veteran was given an opportunity to submit evidence in 
support of his claim and yet he has not submitted any 
evidence which would support the grant of service connection 
in this case, such as a private medical nexus opinion.  

The Board does not doubt the veteran sincerely believes his 
OSA is related to his military service; however, there is no 
indication that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
We recognize that lay statements may be competent to support 
a claim as to lay-observable events or lay-observable 
disability or symptoms.  See, e.g., Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the determination as to 
causation and nexus in this case requires sophisticated, 
professional opinion evidence, and, as noted above, there is 
no such evidence of record.  

Therefore, with no competent and probative medical evidence 
indicating that the veteran's current diagnosis of 
obstructive sleep apnea is causally related to his period of 
active military service, the claim for service connection 
must be denied.  See Hickson, supra.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for obstructive sleep apnea, and the benefit-of-
the-doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert, supra.

E.  Carpal Tunnel Syndrome

The veteran is seeking entitlement to service connection for 
a bilateral wrist disability.  

The STRs are negative for any complaints, treatment, or 
findings related to a bilateral wrist disability.  In fact, 
at the veteran's separation examinations in May 1995 and 
February 2000, examination of his upper extremities was 
normal and he denied having bone, joint, or any other 
deformity.  

The post-service medical evidence shows that, in April 2003, 
the veteran began complaining of joint pain.  See Army 
National Guard medical records dated from May 2000 to 
December 2002.  In June 2005, he reported that his joint pain 
had been present since July 1994 and specifically reported 
having paresthesias in his arms, on the right more than on 
the left.  The impression was bilateral upper extremity 
paresthesias, and the veteran was given electrodiagnostic 
studies to rule out other diagnoses.  A June 2005 nerve 
conduction study revealed findings consistent with carpal 
tunnel syndrome is his right hand.  The examiner noted that 
studies of the left hand were not conducted because the more 
symptomatic right upper extremity did not reveal marked 
abnormalities.  The remaining post-service medical records 
are negative for any additional complaints or treatment for a 
left wrist disability, but the veteran's diagnosis of right 
wrist carpal tunnel syndrome was continued.  See February 
2006 private medical record from Dr. J.W.S.  

After careful review of the evidence, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for a bilateral wrist disability, to include 
carpal tunnel syndrome.  Although the veteran has reported 
that his joint pain began during service in July 1994, there 
is no competent medical evidence or opinion of record which 
shows that he currently suffers from a bilateral wrist 
disability that had its inception during service or is 
otherwise related thereto.  As noted, the STRs are negative 
for any complaints, treatment, or findings related to a 
bilateral wrist disability.  In addition, the Board notes 
that almost three years passed between the time the veteran 
was separated from active military service and first 
complained of joint pain.  This gap of years in the record 
militates against a finding that the veteran suffered a 
disease or injury during service that resulted in a chronic 
disorder, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Moreover, the Board notes that there is no medical opinion 
evidence of record which suggests that the veteran's current 
diagnosis of carpal tunnel syndrome is due to his military 
service.  Nor is there any competent medical evidence of 
record which shows the veteran has a left wrist disability 
that is related to his military service.  While the veteran 
has reported that his joint pain began during service, he has 
not provided any details as to a disease or injury that was 
incurred during service to which any currently diagnosed 
bilateral wrist disability can be related.  In fact, the 
Board notes the veteran was given an opportunity to submit 
evidence in support of his claim and yet he has not submitted 
any evidence which would support the grant of service 
connection in this case.  

Therefore, with no competent and probative medical evidence 
indicating that the veteran currently has a bilateral wrist 
disability that is causally related to his period of active 
military service, the claim for service connection must be 
denied.  See Hickson, supra.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for bilateral carpal tunnel syndrome, claimed as a 
bilateral wrist disability, and the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

F.  GERD 

The veteran is seeking entitlement to service connection for 
gastroesophageal reflux disease (GERD).  His STRs are 
negative for any complaints, treatment, or findings related 
to a chronic gastrointestinal disability, to include GERD.  
The Board does note that the veteran was diagnosed with 
gastroenteritis in March 1990 and February 1994; however, 
those episodes of gastroenteritis were acute and transitory, 
as they did not persist throughout the remainder of service 
and did not result in any chronic, residual disability.  In 
this regard, the Board notes that the STRs dated after 
February 1994 do not contain any complaints, treatment, or 
findings related to a chronic disability which resulted from 
gastroenteritis.  In addition, the veteran's May 1995 and 
February 2000 separation examination reports show that his 
gastrourinary system was normal and he denied having any 
stomach, liver, or intestinal problems.  

In December 2002, the veteran was evaluated for complaints of 
alternating bowel habits, abdominal pain, and heartburn.  He 
specifically reported that he had episodes of heartburn every 
night upon lying down and also reported having reflux of food 
into his chest.  The assessment was heartburn, reflux, and 
dysphagia and the veteran was recommended for an 
esophagogastroduodenoscopy (EGD), which revealed erosive 
esophagitis with stricture.  

At the August 2005 VA Gulf War examination, the veteran again 
reported having reflux and some heartburn after eating spicy 
food but denied experiencing hematemesis, melena, nausea, and 
vomiting.  An upper GI series revealed gastric reflux and the 
final diagnosis was GERD, under treatment.  After examining 
the veteran and reviewing the claims file, the VA examiner 
opined that the treatment he received during service for 
recurrent gastritis is not related to his current GERD.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
GERD.  As noted, the STRs are negative for any complaints, 
treatment, or findings related to a chronic gastrointestinal 
disability and a confirmed diagnosis of GERD was not rendered 
until August 2005, which is more than five years after the 
last time the veteran served on active military service.  
This gap of years in the record militates against a finding 
that the in-service bouts of gastroenteritis resulted in a 
chronic disorder, and also rebuts any assertion of continuity 
of symptomatology since separation from service.  See 
38 C.F.R. § 3.303(b); Maxson, supra. 

In addition, there is no medical evidence of record which 
suggests that the veteran's current diagnosis of GERD is due 
to his military service in general, or to his bouts of 
gastroenteritis specifically.  In this regard, the Board 
finds the opinion rendered by the August 2005 VA examiner to 
be the most competent and probative evidence as to whether 
the veteran's current diagnosis of GERD is related to 
service.  As noted, the August 2005 opinion was rendered 
after the VA examiner examined the veteran and reviewed his 
claims file.  In addition, the Board notes there is no 
opposing medical opinion of record which suggests that the 
veteran's current gastrointestinal disability is related to 
his military service.  

Therefore, with no competent and probative medical evidence 
indicating that the veteran currently has a gastrointestinal 
disability, to include GERD, that is causally related to his 
period of active military service, the claim for service 
connection must be denied.  See Hickson, supra.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for GERD, and the benefit-of-the-doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.

G.  Undiagnosed Illness

The veteran is seeking entitlement to service connection for 
irritable bowel syndrome, headaches, joint and muscle pain, 
and chronic fatigue, all of which he believes are 
manifestations of an undiagnosed illness he incurred as a 
result of his service in the Southwest Asia theater of 
operations (Operation Desert Storm/Desert Shield).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. §3.317(a)(1).

A qualifying chronic disability" means a chronic disability 
resulting from (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In this case, the veteran's DD Form 214, Certificate of 
Release or Discharge From Active Duty, shows that he served 
on active military duty from August 1989 to July 1995 and 
from July 1999 to March 2000.  He received the Southwest Asia 
Campaign Medal and the Kuwait Liberation Medal.  He served in 
Southwest Asia, and therefore, he is a "Persian Gulf 
veteran" by regulation.  See 38 C.F.R. § 3.317.  

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for compensation for undiagnosed illness manifested by 
irritable bowel syndrome, headaches, joint and muscle pain, 
and chronic fatigue.  Applying the legal criteria above, the 
Board finds that the evidence of record does not reveal any 
objective evidence to support the veteran's assertions that 
he suffers from headaches, joint and muscle pain, or chronic 
fatigue.  In addition, the Board notes that three of the 
medical disorders the veteran has complained of have been 
attributed to a known diagnosis.  

First, as to the veteran's irritable bowel syndrome, the 
Board notes that IBS is a medically unexplained chronic 
multi-symptom illness for which presumptive service 
connection is available under 38 U.S.C.A. § 1117(a)(2)(B).  
Therefore, presumptive service connection is warranted if 
there is evidence showing the veteran manifested irritable 
bowel syndrome to a degree of 10 percent or more during the 
Persian Gulf War or at any point thereafter and the 
disability has persisted for six months.  

Review of the evidence reveals no complaints, treatment, or 
findings of irritable bowel syndrome during active military 
service.  However, in November 2002, the veteran complained 
of fatigue and diarrhea that had persisted for one week.  The 
diagnosis was gastroenteritis and irritable bowel syndrome 
(IBS).  In December 2002, the veteran was evaluated for 
complaints of alternating bowel habits, heart burn, and 
abdominal pain.  After examining the veteran, the examiner 
provided several diagnoses, including alternating diarrhea 
with constipation, probable IBS.  The post-service medical 
records are negative for any additional complaints, 
treatment, or findings related to an irritable bowel 
disability.  At the August 2005 VA Gulf War examination, the 
veteran reported that he occasionally has episodes of 
diarrhea that he treats with over-the-counter medication but 
denied having nausea, vomiting, constipation, and fistulas.  
Objective examination of the veteran's intestines was normal.  

In evaluating the ultimate merit of this claim, the Board 
notes that, while there is evidence of a diagnosis of 
irritable bowel syndrome in November 2002, the evidence does 
not reflect that this disability persisted for at least six 
months and was at least 10 percent disabling.  In this 
context, the Board notes that the evidence shows the veteran 
has not complained of, or sought treatment for, IBS since 
December 2002 and that objective examination of his 
intestines was normal at the August 2005 VA examination.  The 
Board also finds it probative that the August 2005 VA 
examination report reflects the veteran reported having 
diarrhea only occasionally.  In this regard, the Board finds 
that, while the evidence clearly shows the veteran suffered 
from irritable bowel syndrome in November 2002, the 
preponderance of the evidence supports a finding that the 
veteran's irritable bowel syndrome was not a chronic 
disability as defined by 38 C.F.R. § 3.317, and was no more 
than mild, with disturbances in bowel function and occasional 
episodes of abdominal distress.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2007).  

As a result, presumptive service connection for irritable 
bowel syndrome as a medically unexplained chronic multi-
symptom illness is denied.  

In determining whether service connection for irritable bowel 
syndrome can be granted on a direct basis, the Board notes 
the veteran's STRs show he was diagnosed with gastroenteritis 
after complaining of nausea and vomiting in March 1990 and 
February 1994.  However, his bouts of gastroenteritis were 
acute and transitory, as they did not persist for an extended 
period of time and did not result in any chronic, residual 
disability.  In this regard, the STRs are negative for any 
complaints, treatment, or findings related to a chronic bowel 
and/or gastrointestinal disability which resulted from 
gastroenteritis.  In fact, the veteran's May 1995 and 
February 2000 separation examination reports show that his 
gastrourinary system was normal and he denied having any 
stomach, liver, or intestinal problems.  

As noted, the veteran was not diagnosed with irritable bowel 
syndrome until November 2002, more than two years after he 
was separated from active military service.  In addition, 
there is no competent medical opinion of record which 
establishes that the veteran's post-service diagnosis of 
irritable bowel syndrome is related to his military service, 
to include the bouts of gastroenteritis incurred therein.  
The Board does not doubt that he sincerely believes his 
irritable bowel syndrome is related to his military service; 
however, there is no indication that he has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu, supra.  
Therefore, with no competent and probative medical evidence 
indicating that the veteran currently has irritable bowel 
syndrome direct service connection for irritable bowel 
syndrome cannot be granted.  See Hickson, supra.

The veteran has also claimed headaches as a manifestation of 
an undiagnosed illness.  Review of the evidence reveals the 
veteran began complaining of recurrent headaches in December 
2002.  See December 2002 private medical record from 
Dr. J.D.C.; see also private medical records dated in May and 
June 2004.  Although the evidence documents the veteran's 
complaints of headaches, objective examination of the 
veteran's head has been consistently normal.  See private 
medical records dated from December 2002 to June 2004.  
Indeed, the August 2004 Gulf War examination report reveals 
the veteran reported having occasional headaches in no 
particular pattern, although there were no objective clinical 
findings related to a disorder or deformity affecting the 
head.  There is no other medical evidence of record which 
contains any objective indicators of headaches or any other 
evidence of non-medical indicators that are capable of 
independent verification as to the veteran's claimed 
headaches.  As a result, service connection for undiagnosed 
illness manifested by headaches cannot be granted in this 
case.  

As to direct service connection, the STRs show the veteran 
complained of various cold symptoms, including headaches, in 
February 1992.  The diagnosis was an upper respiratory 
infection and the veteran was told to return to the clinic if 
he did not get better.  The STRs are negative for any 
additional complaints, treatment, or findings related to 
headaches or any disability manifested by headaches.  In this 
regard, the Board finds probative that the veteran denied 
having frequent or severe headaches at his May 1995 and 
February 2000 separation examinations and is not shown to 
have complained of headaches again until four years after he 
was separated from active military service in 2000.  See 
38 C.F.R. § 3.303(b); Maxson, supra.  In evaluating this 
claim, the Board finds it especially probative that the 
evidentiary record does not contain a medical opinion 
relating the veteran's claimed headaches to his military 
service.  Thus, the Board finds that direct service 
connection for headaches cannot be granted.  

With regard to the claimed joint and muscle pain, the first 
time the veteran is shown to have complained of joint pain 
was in April 2003, when he was being evaluated for annual 
training.  He continued to report having diffuse pain in his 
joints, and eventually reported that the pain was affecting 
his upper and lower extremities, to include specifically his 
right wrist and bilateral knees.  In this regard, the 
evidence shows the veteran has been diagnosed with carpal 
tunnel syndrome affecting the right wrist and patellofemoral 
syndrome affecting the bilateral knees; however, the etiology 
of his claimed upper and lower extremity pain has been more 
difficult to determine.  See private medical records dated 
from 2003 to 2006.  

Although the evidence contains subjective complaints of joint 
and muscle pain, the Board notes there are no objective 
clinical findings of record which support the veteran's 
reported symptoms.  In this regard, the Board notes there was 
no objective evidence of painful joints, or any other joint 
or muscle abnormality, at the August 2004 VA Gulf War 
examination.  In addition, review of the private medical 
records dated from 2003 to 2006 reveals no objective clinical 
findings of a disability or deformity affecting the veteran's 
upper and lower extremities to which his complaints of pain 
can be attributed.  

In evaluating the ultimate merit of this claim, the Board 
finds highly probative that the most recent medical evidence 
of record reveals that the veteran's diffuse pain was 
recently diagnosed as polyarthritis.  An April 2006 private 
medical record from Dr. W.G.B. reflects that the veteran has 
a working diagnosis of polyarthritis, rule out rheumatoid, as 
he has a positive family history of rheumatoid arthritis.  

Based upon a review of the evidentiary record, namely the 
private medical records dated from 2003 to 2006 and the 
August 2004 VA Gulf War examination, the Board finds the 
veteran's subjective complaints of joint and muscle pain are 
not supported by objective clinical findings, and have been 
attributed to a known clinical diagnosis (polyarthritis).  
Therefore, entitlement to service connection for an 
undiagnosed illness manifested by joint and muscle pain 
cannot be granted under the presumptions for Persian Gulf War 
veterans.  

In determining whether service connection for joint and 
muscle pains can be granted on a direct basis, the Board 
notes the STRs, including the veteran's May 1995 and February 
2000 separation examination reports, are negative for any 
complaints, treatment, or findings related to joint and 
muscle pain.  In addition, there is no competent medical 
evidence of record which relates the veteran's current 
complaints of joint and muscle pain to his military service.  
As above, we recognize that the veteran is competent to 
provide testimony as to lay-observable disability or 
symptoms, such as joint and muscle pain.  See Jandreau, 
Buchanan, supra.  However, the controlling issue in this case 
is whether the veteran's pain is related to his military 
service, and there is no indication that he has the requisite 
knowledge to render an opinion as to medical etiology in this 
case.  Nor is there any other competent evidence of record 
which relates the veteran's complaints of pain to his 
military service.  As a result, the Board finds that direct 
service connection for joint and muscle pain is not 
warranted.  

The veteran has also claimed fatigue as a manifestation of an 
undiagnosed illness.  At the August 2005 VA Gulf War 
examination, he reported feeling tired over the past several 
months, but stated that his fatigue has not affected his 
ability to work and does not have an acute onset.  The 
examining physician noted that the veteran has not been 
diagnosed with chronic fatigue syndrome and does not meet the 
requirements outlined for a diagnosis of chronic fatigue 
syndrome.  

Review of the evidence reveals the veteran has reported 
experiencing fatigue along with a number of other symptoms 
since September 2002.  He has complained of headaches and 
fatigue, which resulted in a diagnosis of weakness and 
fatigue, and also complained of fatigue and diarrhea, which 
resulted in a diagnosis of gastroenteritis and IBS.  See 
September and November 2002 Army National Guard medical 
records.  Despite the foregoing, there is evidence which 
shows the veteran's complaints of fatigue have been 
attributed to his diagnosis of sleep apnea.  

When the veteran was initially diagnosed with sleep apnea in 
May 2004, he reported having extreme fatigue at times, with 
significant daytime fatigue and difficulty staying awake 
during the day.  The assessment at that time was obstructive 
sleep apnea or hypopnea syndrome, with extreme fatigue, which 
the examiner noted was probably related to his diagnosis and 
was affecting his lifestyle to a significant degree.  See 
private medical records dated from May 2004 to September 
2005.  

Based on the foregoing evidence, the veteran's subjective 
complaints of chronic fatigue are not supported by objective 
clinical findings, and have been attributed to a known 
clinical diagnosis (obstructive sleep apnea); thus, 
entitlement to service connection for an undiagnosed illness 
manifested by chronic fatigue cannot be granted under the 
presumptions for Persian Gulf War veterans.  

In determining whether service connection for chronic fatigue 
can be granted on a direct basis, the Board notes the 
veteran's STRs are negative for any complaints, treatment, or 
findings related to fatigue, and the veteran did not lodge 
any complaints of such until two years after he was last on 
active military service.  In addition, there is no competent 
evidence of record which relates his claimed chronic fatigue 
to his military service or any underlying disability that was 
incurred therein.  Therefore, direct service connection for 
chronic fatigue cannot be granted.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the veteran's claim for service connection for undiagnosed 
illness manifested by irritable bowel syndrome, headaches, 
joint and muscle pain, and chronic fatigue, and there is no 
reasonable doubt to be resolved in his favor.  See Gilbert, 
supra.  


ORDER

Entitlement to service connection for a right ankle 
disability is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a skin disorder is 
denied.  

[Continued on Next Page]

Entitlement to service connection for obstructive sleep apnea 
is denied.  

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.  

Entitlement to service connection for GERD is denied.  

Entitlement to service connection for irritable bowel 
syndrome, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied.  

Entitlement to service connection for joint and muscle pain, 
to include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness is denied.  





_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


